*352Judgment, Supreme Court, Bronx County (Dominic R. Massaro, J.), rendered March 21, 2003, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in or near school grounds and sentencing him to concurrent terms of 6 to 12 years, unanimously reversed, on the law, and the matter remanded for a new trial.
Where the jury had not previously been sequestered and had deliberated for more than two days, advising the court at the end of each day that it was deadlocked, and had received an appropriate Allen charge, it was impermissibly coercive and prejudicial to defendant’s right to a fair trial for the court to then tell the jurors that they were to return the next morning for further deliberations and that they should come prepared for the possibility of being sequestered overnight in the event they did not reach a verdict by the end of the day (see People v Huarotte, 134 AD2d 166, 171 [1987]; People v Pagan, 45 NY2d 725, 726 [1978]). Concur—Andrias, J.P., Saxe, Friedman, Catterson and Malone, JJ.